Case: 15-60484      Document: 00513380358         Page: 1    Date Filed: 02/15/2016



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60484
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
LURETHA O. BIVINS,                                                       February 15, 2016

              Plaintiff-Appellant,                                         Lyle W. Cayce
                                                                                Clerk
v.

MISSISSIPPI REGIONAL HOUSING AUTHORITY VIII,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:13-CV-230


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Luretha O. Bivins appeals the district court’s summary judgment order
dismissing her race and age discrimination claim under Title VII and the Age
Discrimination in Employment Act. Because Bivins’s various arguments on
appeal are meritless and the district court correctly granted summary
judgment, we AFFIRM. 1
       Bivins, a 63-year-old African-American woman, filed a charge of
discrimination with the United States Equal Employment Opportunity


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Bivins’s motion to strike MRHA’s brief is DENIED.
     Case: 15-60484       Document: 00513380358         Page: 2     Date Filed: 02/15/2016


                                       No. 15-60484

Commission against the Mississippi Regional Housing Authority VIII
(MRHA), alleging race and age discrimination. She claims that she applied for
five positions with MRHA, 2 yet was interviewed for none. Bivins alleges that
her age and race were decisive factors in her failure to receive an interview.
       MRHA moved for summary judgment, arguing not only that was there
no evidence indicating discrimination, but also that Bivins had not actually
applied for the positions. Alternatively, MRHA argued that Bivins’s revoked
broker’s license would have provided a legitimate nondiscriminatory ground to
decline to interview Bivins even if her applications had been received and
reviewed. The district court granted MRHA’s summary motion and entered
final judgment for MRHA. 3
       Bivins appeals the district court’s summary judgment, and also
conclusorily argues that the district court abused its discretion by: (1) allowing
her to be deposed in the magistrate judge’s chambers; (2) allowing MRHA to
refuse to answer questions during discovery; (3) allowing MRHA to avoid
submitting a Notice of Appearance of Counsel; and (4) imposing a tax on her
for an expert witness. Bivins does not present any legal authority in support
of these arguments.
       We review a district court’s grant of summary judgment de novo. Reed
v. Neopost USA, Inc., 701 F.3d 434, 438 (5th Cir. 2012). Although we apply
less stringent standards to pro se litigants than to parties represented by
counsel, pro se litigants are still expected to brief the issues and reasonably


       2  Bivins also applied for a job in 2010 with the MRHA, and was interviewed, but she
was not hired. The 2010 application is not the subject of this lawsuit.
        3 The district court also ruled that even if summary judgment were not warranted, it

would have granted MRHA’s Rule 37 motion to dismiss, because Bivins had failed to obey
the court’s discovery orders and refused to answer numerous questions and because
“Plaintiff’s actions and the tone and content of her pleadings throughout this litigation have
been abusive towards both Defense counsel and the Magistrate Judge. Plaintiff has exhibited
a clear record of contumacious conduct, which would warrant dismissal of her claims.”


                                              2
    Case: 15-60484     Document: 00513380358       Page: 3   Date Filed: 02/15/2016


                                   No. 15-60484

comply with the requirements of Federal Rule of Appellate Procedure 28.
Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). An appellant’s brief must
contain an argument, which in turn must contain her “contentions and the
reasons for them, with citations to the authorities and parts of the record on
which the appellant relies” and “for each issue, a concise statement of the
applicable standard of review.” Fed. R. App. P. 28(a)(8).
      In arguing that the district court’s summary judgment was improper,
Bivins’s brief does not provide “even the slightest identification of any error in
[the district court’s] legal analysis.” Brinkmann v. Abner, 813 F.2d 744, 748
(5th Cir. 1987) (affirming summary judgment where appellant had not
meaningfully challenged the merits of the district court’s ruling); see also, e.g.,
Sheldon v. Smith Cty. Jail Med. Clinic, 439 F. App’x 343, 344 (5th Cir. 2011)
(“[W]hen an appellant fails to identify any error in the district court’s analysis,
it is the same as if the appellant had not appealed that judgment.”). In any
event, we are not persuaded to disturb the district court’s findings on the
merits; Bivins has not produced summary judgment evidence to raise a fact
issue as to whether she applied for or was qualified for the positions at issue,
or to rebut MRHA’s nondiscriminatory reasons for not hiring her. Accordingly,
the district court properly granted summary judgment on Bivins’s
discrimination claims.
      Bivins cites no legal authority in support of her remaining conclusory
arguments, and they plainly lack merit. Bivins’s challenge to the magistrate
judge’s actions regarding Bivins’s deposition is not properly before us because
she did not first raise it before the district court. Singletary v. B.R.X., Inc., 828
F.2d 1135, 1137 (5th Cir. 1987) (holding that challenge to magistrate judge’s
discovery ruling was not properly before court of appeals because “pretrial
matters referred by a trial judge to a magistrate must be appealed first to the
district court”). The record forecloses Bivins’s remaining claims: Bivins has


                                         3
    Case: 15-60484     Document: 00513380358      Page: 4    Date Filed: 02/15/2016


                                  No. 15-60484

not identified any instance in which the district court permitted MRHA to
refuse to answer questions in discovery, and MRHA responded to Bivins’s
discovery requests; MRHA’s counsel properly made their appearance at the
time of their first filing in the district court; and the district court revised the
bill of costs to exclude the expert expenses Bivins now challenges.
      For the foregoing reasons, we AFFIRM the district court’s grant of
summary judgment in favor of MRHA.




                                         4